Keith J. Gutstein, Esq.
Email: KGutstein@kdvlaw.com

Erika H. Rosenblum, Esq.
Email: ERosenblum@kdvlaw.com


                                                      January 22, 2021


       VIA ECF
       Judge Kiyo A. Matsumoto
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                           Re:   Morris Maya v. Leader Auto Group LLC and Jordan Daiagi
                                 Index No.: 19-cv-05801 (KAM)(JO)______________________

       Dear Judge Matsumoto:

               This office represents Defendants, Leader Auto Group LLC and Jordan Daiagi
       (collectively, “Defendants”) in the above-referenced matter.
               Ms. Elizabeth Foster, Esq., who has advised us that she will be representing Plaintiff in this
       matter, asked us to file the correspondence attached hereto as Exhibit A for her because she is
       unable to do so. According to Ms. Foster, the Court directed her to ask us to file this letter on her
       behalf.
                We thank the Court for its attention to this matter.


                                                      Respectfully yours,
                                                      Kaufman Dolowich & Voluck, LLP


                                                      Keith Gutstein
                                                      Erika Rosenblum
       cc: All Counsel, by ECF


       Encl.


       4816-8540-3608, v. 1
